110 F.3d 252
Nathaniel JOSEPH;  Theodore C. Meyers;  J & M Partnership,Plaintiffs-Appellants,v.CITY of NEW ORLEANS;  Charles Alonzo, Defendants-Appellees.
No. 96-30621

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 2, 1997.
Nathaniel Joseph, New Orleans, LA, pro se.
J. Sinclair Long, Curtis, Lewis & Associates, Washington, DC, for J & M Partnership, Plaintiff-Appellant.
Theodore C. Meyers, New Orleans, LA, pro se.
Anthony James Stewart, New Orleans, LA, for City of New Orleans, and Charles Alonzo.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before WISDOM, JOLLY and BENAVIDES, Circuit Judges.
PER CURIAM:


1
Nathaniel Joseph filed a pro se complaint in federal court against various defendants asserting that he was wrongly arrested and tried for armed robbery.1  Theodore C. Meyers and the J & M Partnership intervened in the action.  On April 25, 1996, the district court entered an order granting the defendants' motion for summary judgment against Joseph.  The district court's order did not mention the claims of Meyers or the J & M partnership.


2
This court must examine sua sponte the basis of its jurisdiction when necessary.2  Federal appellate courts have jurisdiction over appeals from final decisions pursuant to 28 U.S.C. § 1291, and over decisions that have been certified as final under Fed.R.Civ.P. 54(b).  The district court's order does not dispose of the merits of this case as to all plaintiffs.  We therefore remand the action to the district court for the limited purpose of clarifying whether it granted the motion for summary judgment and entered final judgment as to all plaintiffs, or whether the claims of Meyers and the J & M partnership are still pending.  Following remand, the district court shall return the case to this court for further proceedings or dismissal, as appropriate.


3
REMANDED.



1
 See Joseph v. Cannon, 609 So.2d 838 (La.App.1992)


2
 Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987)